Exhibit 10.1

May 5, 2014

Mr. Michael K. Neborak

Dear Michael,

This letter agreement confirms our agreement relating to your separation from
employment with Willis North America Inc. (“WNA”) and its parents, subsidiaries
and affiliates (collectively, the “Willis Group”). You acknowledge that you are
hereby receiving notice that your employment will be terminated without “Cause”
in accordance with Section 4 of your Employment Agreement with WNA, dated as of
July 6, 2010 (your “Employment Agreement”) and Section 5 of your Offer Letter
with WNA, dated June 17, 2010 (your “Offer Letter).

1. Employment Termination. Effective as of the date specified by the Willis
Group, you will be deemed to resign from the position of Chief Financial Officer
of Willis Group Holdings PLC (“Willis”) and all other positions that you hold
with the Willis Group. Your employment with WNA will continue until it is
terminated on July 1, 2014, which is at least 90 calendar days following the
date hereof (the “Separation Date”).

During the period from the date hereof through the Separation Date (the
“Transition Period”), WNA will continue to pay your current base salary and you
will continue to be eligible to participate in the employee benefit plans that
are generally made available to employees of WNA in accordance with the normal
terms and conditions of such programs. Following your resignation as Chief
Financial Officer of Willis, you agree to perform such services as may
reasonably be requested by the Board of Directors of Willis. In its sole
discretion, WNA may elect to direct you not to report to work and/or not to
perform certain services during the Transition Period.

2. Severance. Subject to (a) your execution of the attached Release Agreement
without revocation within three days after the Separation Date, (b) your
compliance with this letter agreement, including Section 3 and Section 4 hereof,
and (c) your employment not being terminated for “Cause” (as defined in your
Offer Letter) prior to the Separation Date, you will receive the following
payments and benefits, less applicable withholdings:

(i) an amount equal to 12 months of base salary ($600,000), which will be paid
in equal installments over a period of 12 months following your Separation Date
in accordance with normal payroll practices;

(ii) an amount equal to your target award under the Annual Incentive Plan
($600,000), which will be paid in equal installments over a period of 12 months
following your Separation Date in accordance with normal payroll practices;



--------------------------------------------------------------------------------

(iii) all of your unvested stock option, restricted stock unit and deferred cash
awards that are scheduled to vest solely based on continued service (including
performance-vesting awards that have been “earned” under the applicable award
agreement) during the one year period following the Separation Date will
accelerate and vest on the Separation Date. For the avoidance of doubt, with
respect to any such awards that vest in installments, only such installments
that are scheduled to vest during the one year period following the Separation
Date will become vested on the Separation Date and any installments that are
scheduled to vest after such period will be forfeited on the Separation Date;

(iv) each stock option granted to you which is vested (or becomes vested in
accordance with this Section 2 on the Separation Date) will remain exercisable
until the earlier of (A) 18 months following the Separation Date (or, if later,
the post-termination expiration date specified in the applicable stock option
agreement) and (B) the normal expiration date of such stock option that would
have applied if your employment with WNA had continued; and

(v) continued participation for you, your spouse and covered dependents in the
applicable group medical plan of the Willis Group in which you participate as of
the Separation Date in accordance with the terms of such plan in effect from
time to time for executive officers generally and so long as such continued
participation is permissible under applicable law and does not result in any
penalty or additional tax (other than taxes applicable to the payment of wages)
upon you or the Willis Group or, in lieu of such continued coverage and solely
in order to avoid any such penalty or additional tax, monthly payments equal to
the excess of the COBRA rate (or equivalent rate) under such group medical plan
over the amount payable generally by executive officers of Willis, in each case,
until the earlier of (A) 12 months following the Separation Date or (B) the date
that you (or your spouse or covered dependent but only as to the eligibility of
such spouse or dependent) obtains new employment that offers group medical
coverage.

3. Restrictive Covenants. You acknowledge that the confidential information,
work for hire, non-competition, non-solicitation and other restrictive covenants
and related provisions including in Section 2 and Section 3 of your Employment
Agreement and Section 3 of your Agreement of Restrictive Covenants and Other
Obligations with Willis Group Holdings Public Limited Company, dated as of
May 2, 2011 (your “Restrictive Covenant Agreement”), and all other restrictive
covenant agreements that you have entered into with the Willis Group in
connection with the issuance of equity awards or otherwise, will continue in
full force and effect in accordance with their terms; provided, that, the scope
of the non-competition covenant in Section 3.3.2 of the Restrictive Covenant
Agreement and all other non-competition covenants to which you are bound shall
be limited to the ten entities set forth on Schedule 1 attached hereto and their
respective affiliates and successors. For the avoidance of doubt, your
termination of employment will occur upon the Separation Date for purposes of
all such restrictive covenants and this Section 3 shall in no way limit the
scope of any non-solicitation covenants (including non-solicitation of clients,
customers and employees) to which you are bound. In addition, you agree that you
will not, directly or indirectly, orally, in

 

 

2



--------------------------------------------------------------------------------

writing or through any medium including, but not limited to, the press or other
media, computer networks or bulletin boards, or any other form of communication,
disparage the Willis Group, its affiliates or their respective employees,
directors or business relations. Nothing in this provision will be construed to
prohibit you from (a) correcting any misstatement of fact by any person or
(b) testifying truthfully in any legal or administrative proceeding or
investigation, but you agree to inform the Willis Group as soon as reasonably
practicable before delivering any such testimony. The severance payments payable
to you pursuant to Section 2 hereof will be subject to discontinuance at the
Willis Group’s sole discretion if you should violate the terms of any
restrictive covenants in your Employment Agreement, Restrictive Covenant
Agreement or other agreement with the Willis Group.

4. Return of Property. You agree to return to the Willis Group on the Separation
Date, or such earlier date that the Willis Group may request, all property and
documents in your possession, custody or control, including, without limitation,
credit cards, computers and telecommunication equipment, keys, instructional and
policy manuals, mailing lists, computer software, financial and accounting
records, reports and files, and any other physical or personal property of the
Willis Group which you obtained in the course of your employment by the Willis
Group, and you further agree not to retain copies of any such documents,
excluding publicly available documents and documents relating directly to your
own compensation and employee benefits.

5. Miscellaneous. This letter agreement constitutes the entire agreement between
you and WNA with regard to the subject matter hereof and supersedes your Offer
Letter and Sections 1 and 4 of your Employment Agreement. Any dispute under this
letter agreement is subject to binding arbitration, as provided in Section 5 of
the Employment Agreement. If under this letter agreement, an amount is paid in
two or more installments, for purposes of Section 409A, each installment shall
be treated as a separate payment.

Please acknowledge your acceptance of the terms of this letter agreement by
signing and dating this letter agreement as indicated below.

 

Sincerely, /s/ Celia Brown Name: Celia Brown Title: Human Resources Director

 

Accepted and agreed: /s/ Michael Neborak Michael Neborak May 8, 2014 Date

 

3



--------------------------------------------------------------------------------

Schedule 1

Named Competitors

 

1. Alliant Insurance Services Inc.

 

2. Aon Corp.

 

3. Arthur J. Gallagher & Co.

 

4. BB&T Insurance Services Inc.

 

5. Brown & Brown Inc.

 

6. Jardine Lloyd Thompson Group P.L.C.

 

7. Lockton Cos., LLC

 

8. Marsh & McLennan Cos. Inc.

 

9. USI Holdings Corp.

 

10. Wells Fargo Insurance Services Inc.



--------------------------------------------------------------------------------

RELEASE AGREEMENT

This Agreement is entered into between Michael Neborak (the “Employee”) and
Willis North America, Inc. (the “Employer”).

Employee and Employer agree as follows:

1. Release from Liability. Employee, individually and for Employee’s heirs,
successors, administrators and assigns, hereby waives, releases, and covenants
not to sue the Employer and/or its parent companies, sister companies and/or any
of its other affiliated companies, and/or any of its/their insurers, and/or any
of its/their successors, assigns, and/or any of its/their current or former
employees, agents, officers, attorneys, directors, or partners (the Employer and
such other entities and persons being collectively referred to as the “Released
Parties”) with respect to any and all claims, damages, demands, losses,
liabilities and causes of action, of any type that Employee may have against the
Released Parties for any cause, matter or thing whatsoever, whether known or
unknown, enforceable under any local, state or federal statute, regulation or
ordinance, or common laws, which arose or occurred on or before the date this
Agreement is executed by Employee. This general release of all claims by
Employee against the Released Parties includes, but is not limited to, any
claims in connection with or arising from Employee’s employment with, or
separation of employment from, Employer, whether or not currently known to
Employee or suspected to exist at the time of execution hereof.

Without limitation of the foregoing general release, the Employee expressly
acknowledges that this release by Employee specifically includes, but is not
limited to, a waiver and release by Employee of the Released Parties for all
claims arising on or before the date this Agreement is executed by Employee for
any alleged violation by the Employer or any of the Released Parties of any
federal, state, or local statutes, ordinances, or common laws, including but not
limited to the Age Discrimination in Employment Act of 1967, Title VII of the
Civil Rights Act of 1964, 42 U. S. C. § 2000e et seq., the Equal Pay Act of
1963, 29 U.S.C. § 206, as amended, the Americans with Disabilities Act, 42
U.S.C. § 12101, et seq., the Family Medical Leave Act, 29 U.S.C. § 2600 et seq.,
the Fair Labor Standards Act, and for any claims under any other federal, state
or local statute, common law, acts, rules, ordinance, regulations or other laws
and for any other claim of discrimination by reason of race, sex, national
origin, handicap, religion or age, and for any claims for breach of contract,
any claims in tort or in equity, any claims for wrongful discharge, any claims
for any bonus, wages, vacation pay, or salary payments, any claims for any type
of disability benefits, any claims under the Employee Retirement Income Security
Act, any claims for work-related injury or illness (whether physical in nature
or manifested psychological or emotional stress), any claims for breach of
employment contract, any claims for breach of any implied covenant of good faith
and fair dealing, any claims for infliction (negligent or intentional) of
emotional distress and for any other claims arising out of Employee’s employment
relationship with, or separation of employment

 

1



--------------------------------------------------------------------------------

relationship from, the Employer or any of the Employer’s parent companies,
sister companies, or other affiliated companies. Employee acknowledges that this
Agreement is intended to extinguish all claims by Employee against the Released
Parties, known and unknown, which arose or occurred on or before the date this
Agreement, is executed by Employee.

2. Consideration Period. Employee expressly acknowledges that Employer has
advised Employee to consult with an attorney, should Employee desire to seek
legal advice before executing this Agreement. Employee further acknowledges that
Employee has been permitted to have a period of at least twenty-one (21) days in
which to consider entering into this Agreement, and, as evidenced by Employee’s
signature below, that Employee has had such period to read and review this
document and to seek legal advice, and now freely and voluntarily, without
coercion, enters into this Agreement, understanding the significance and
consequences of its terms.

3. Revocation Period. Following the date of Employee’s execution of this
Agreement, Employee shall have seven (7) days in which to revoke the Agreement.
In the event that Employee exercises Employee’s right of revocation in the
manner and within the time provided by this paragraph 3, this Agreement shall
become null and void. To revoke this Agreement, the Employee must state in
writing the intention to do so and must deliver that writing before the close of
regular business hours on that seventh (7th) day to: Terri Hudson, Director of
HR Operations, Willis North America Inc., 26 Century Boulevard, Nashville, TN
37214. Such notice of revocation must be addressed to the attention of
Ms. Hudson and may be delivered (i) by hand delivery or (ii) by overnight
courier or (iii) by certified mail, return receipt requested, or (iv) via
facsimile transmission to 615-872-6336. Should Employee not exercise Employee’s
right to revoke this Agreement within seven days after the date of execution,
this Agreement shall be held in full force and effect and each party shall be
obligated to comply with its requirements1.

4. Complete Agreement. This document embodies the complete understanding and
agreement of the parties hereto relating to the subject matter hereof and is
intended to supplant and supersede any other prior or contemporaneous agreements
between Employer and Employee regarding the subject matter hereof; provided,
that, the release in Section 1 above shall not apply to any obligation of the
Employer pursuant to the letter agreement between Employee and Employer dated on
or about May 5, 2014 (the “Letter Agreement”), any rights Employee may have
under equity award agreements between Employee and Willis Group Holdings plc
(“Willis Group”), any rights to indemnification from Employer or Willis Group
that Employee may have, any rights to continuing directors’ and officers’
liability insurance to the same extent as Employer or Willis Group, as
applicable, covers its other officers and directors, COBRA continuation coverage
benefits, or vested benefits under benefit plans of Employer.

 

 

1  Employer shall not be bound by the terms of this Agreement until both
Employer and Employee have signed this Agreement and the seven (7) day
revocation period provided for in this Agreement has expired without revocation
occurring.

 

2



--------------------------------------------------------------------------------

5. Jurisdiction, Venue, Personal Jurisdiction and Controlling Law. Any dispute
arising under this Agreement shall be governed by the laws of, and be litigated
in the appropriate state or federal court located in, the state in which
Employee was most recently assigned a regular office location by Employer
(without giving effect to that state’s conflicts of law principles) and Employee
hereby submits to the jurisdiction of such court in the event of any such
dispute.

6. Successors and Assigns. The rights of Employer under this Agreement shall
inure to the benefit of any and all of its successors, assigns, parent
companies, sister companies, subsidiaries and affiliated corporations, and their
respective successors, assigns, representatives, agents, officers, directors,
attorneys, and employees.

7. Severability. In the event that any provision hereof shall be determined by
any court of competent jurisdiction to be illegal or unenforceable, such
illegality or unenforceability shall not affect the validity or enforceability
of the other provisions hereof.

8. Cooperation. Employee agrees to provide reasonable support and cooperation to
Employer and its affiliates as well as its/their employees, directors, officers
and legal counsel concerning any litigation matter or other dispute which
involves the Employer and in which Employee has material knowledge by virtue of
Employee’s employment with Employer. Such reasonable cooperation will include
(as necessary), but will not necessarily be limited to, providing oral testimony
(under oath in deposition, in court, or otherwise), meeting and speaking with
Employer’s legal counsel on a reasonable basis, providing sworn affidavits and
such other reasonable support and cooperation as may be reasonably needed by the
Employer in connection with such litigation or disputes. If it becomes necessary
for the Employer to obtain the reasonable support and cooperation of the
Employee as contemplated above, the Employer will, in good faith and to the
extent practicable, endeavor to reasonably accommodate Employee’s personal and
work schedules.

9. Adequacy of Consideration: Employee further acknowledges and agrees that
(i) the consideration provided to Employee by Employer in connection with the
Letter Agreement is sufficient to support covenants made by Employee to Employer
as set forth in this Agreement and (ii) following Employee’s execution of this
Agreement and the expiration of the 7 day revocation period contemplated in this
Agreement, Employee will at no time challenge the sufficiency and/or adequacy of
the consideration provided in exchange for the various covenants provided by
Employee to Employer within this Agreement.

10. Waiver. No waiver by either party of any breach by the other party of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provision or condition at the time or at
any prior or subsequent time.

 

3



--------------------------------------------------------------------------------

11. Counterparts. This Agreement may be executed in its original version or in
any copies, counterparts or other duplicates, and thus all signatures need not
appear in the same documents.

12. Facsimile Signature. This Agreement will be binding, notwithstanding that
either party’s signature is displayed only on a facsimile or other
electronically-transmitted copy of the signature page.

13. Return of Executed Agreement. If Employee wishes to enter into this
Agreement, Employee shall sign and date this Agreement where indicated below and
return this Agreement to the attention of: HR Operations Willis North America
Inc., 26 Century Boulevard, Nashville, Tennessee 37214.

IN WITNESS WHEREOF, Employee and Employer each has executed this Agreement as
indicated below, with this Agreement to become effective in accordance with and
subject to the terms of paragraph 3 above.

 

EMPLOYEE: Michael Neborak

 

DATE:                                                                      

 

EMPLOYER: Willis North America, Inc. By:  

 

Authorized Agent

 

Printed Name

 

4